Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Present invention directed toward system and method for classifying the Dual-tone multifrequency (DTMF) signaling conveys information of the call over the telephone network and for training a model for call classification. DTMF information may include a DTMF tone, an ideal DTMF tone, a DTMF residual signal, and/or an observed DTMF tone. DTMF information may include information encoded in a packet, such as an RTP packet, and/or information in a payload. Statistics of the DTMF residual signals are calculated for each call, which form the feature vector describing that call. The feature vectors of a number of calls are then used to train classifier(s) for device type and geographical location. Feature vectors from future calls are passed through these classifiers in order to determine the call's origin in terms of device type and geography. Expected device type and geography are also obtained based on the phone number, and if the two estimates do not match, the call is assumed to be spoofed. 
Prior art of record failed to teach or suggest alone or in combination the system and method for classifying the Dual-tone multifrequency (DTMF) signaling conveys information of the call over the telephone network and for training a model for call classification as recited in at least claims 1 and 11 comprising: training, by a computer, a classifier model for a phone number based upon one or more prior feature vectors for one or more past calls associated with the phone number, each prior feature vector for a past call is generated based upon dual-tone multifrequency (DTMF) information received during an interactive voice response (IVR) session of the past call; receiving, by the computer, the DTMF information during the IVR session of a new call purportedly received from the phone number; generating, by the computer, a feature vector for the new call based upon the DTMF information of the new call; and authenticating, by the computer, the new call based upon comparing the feature vector for the new call against the classifier model for the phone number trained on the one or more past calls from the phone number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.




/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 23, 2022